Citation Nr: 1748433	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1805 or 38 U.S.C.A. § 1815 for a child born to a Korean conflict veteran.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to September 1953.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the appeal was then transferred to Honolulu, Hawaii.

In November 2016, the appellant testified at a Board video conference hearing before the undersigned.  A transcript of the hearing has been associated with the electronic claims file.


FINDINGS OF FACT

1.  The appellant's father is a Veteran who served in Korea during his period of active military service from December 1951 to September 1953. 

2.  The appellant's mother is not a veteran, and did not serve in the Republic of Vietnam.



CONCLUSIONS OF LAW

1.  The criteria for establishing benefits under the provisions of 38 U.S.C.A. § 1805 for a child born with spina bifida have not been met.  38 U.S.C.A. §§ 1802, 1805 (West 2014); 38 C.F.R. § 3.814 (2017). 

2.  The criteria for establishing benefits under the provisions of 38 U.S.C.A. § 1815 for a child of a female Vietnam veteran born with covered birth defects have not been met.  38 U.S.C.A. §§ 1811, 1812, 1815 (West 2014); 38 C.F.R. § 3.815 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The appellant seeks benefits pursuant to 38 U.S.C.A. Chapter 18 based on her father's active military service in Korea.  In written statements of record and during her November 2016 Board hearing, the appellant asserted that she has multiple disorders that are the result of the Veteran's exposure to herbicides or other chemical agents while stationed in Korea during active military service.  In addition, she has conceded that her mother did not serve in Vietnam, but argued that she is entitled to the claimed benefits because her father served in Korea. 

Private treatment records detailed that the appellant receives or has obtained treatment for multiple conditions, to include spinal cord syrinx, fatty liver disease, autonomic dysfunction, GERD, chronic pain, type II diabetes mellitus, Stiffman syndrome, mercury poisoning, coronary vasospasm, Harlequin syndrome, high blood pressure, arthritis, vestibulitis, right hypertrophia, and right superior oblique palsy of the eye.  In May 2012 and November 2016 statements, a private physician, D. T. R., M. D. opined that the appellant's fused spine, diagnosed as syrinx or syringomyelia, along with her other conditions were possibly related to her father's exposure to various chemicals while in the Korean War. 

In pertinent part, VA will provide certain benefits, including monthly monetary allowance, for an individual who suffers from a form or manifestation of spina bifida and whose biological father or mother is a Vietnam veteran or had covered service in Korea.  See 38 U.S.C.A. §§ 1802, 1805 (West 2014); 38 C.F.R. § 3.814 (2017); see also, e.g., 72 Fed. Reg. 32,395 (June 12, 2007) and 79 Fed. Reg. 20,308 (April 14, 2014) (both providing that benefits for birth defects other than spina bifida may not be presumed based on Vietnam-era herbicide exposure of parents).  Additionally, VA will provide certain benefits for an individual with disability from certain birth defects whose mother is a Vietnam veteran.  See 38 U.S.C.A. §§ 1812, 1815 (West 2014); 38 C.F.R. § 3.815 (2017). 

The Veteran's DD Form 214 revealed that he had active military service from December 1951 to September 1953 and received the Purple Heart, Korean Service Medal, and Combat Infantry Badge.  He was noted to receive wounds as a result of action with enemy forces, specifically a concussion of the left ear drum in June 1952 in Korea.

With regard to application of 38 U.S.C.A. § 1815, the record does not show any military service (including in particular in the Republic of Vietnam) for the appellant's mother, and thus the appellant does not qualify for a monthly allowance on the basis of other birth defects, as she is not the child of a biological mother who is a Vietnam veteran.  38 U.S.C.A. §§ 1811, 1812, 1815 (West 2014); 38 C.F.R. § 3.815 (2017). 

In addition, the term "veteran with covered service in Korea" means a person who served in the active military, naval, or air service in or near the Korean DMZ between September 1, 1967, and August 31, 1971, and who is determined by VA, in consultation with the Department of Defense, to have been exposed to an herbicide agent during such service.  Exposure to an herbicide agent will be conceded if the veteran served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Evidence of record does not demonstrate that the Veteran had covered service in Korea under 38 C.F.R. § 3.814(b)(2) (2017).

Although the appellant claims that the disabilities she suffers should also be attributed to the Veteran's exposure to Agent Orange or other chemical agents as the result of his military service in Korea, there are no provisions under the law for benefits in this regard.  For reasons cited above, the appellant does not possess the requisite criteria to meet the eligibility requirements for benefits purposes under Chapter 18.  The Board acknowledges the Veteran's honorable combat service to his country.  However, it must apply the law as promulgated and is bound by VA regulations.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  Without the qualifying service in Korea, there is no legal basis on which to grant benefits under Chapter 18 in this instance.

As the law is dispositive of the issue on appeal, the claim must be denied because of the absence of legal merit or entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, for the reasons set forth above, the appellant is not entitled to benefits under 38 U.S.C.A. § 1805 or 38 U.S.C.A. § 1815.



ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1805 or 38 U.S.C.A. § 1815 for a child born to a Korean conflict veteran is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


